DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action is responding to applicant’s amendment filed on 8/26/2021.  Claims 1-32, 53-54, 56, and 58-81 have been cancelled.  Claim 50 has been withdrawn from consideration.  Claims 33, 35-39, 42-46, 49, and 57 have been amended.

Response to Arguments
	The claim objection and the 112 rejections have been withdrawn in view of applicant’s amendment and remarks.
	The Kondak reference has been withdrawn in view of applicant’s amendment and remarks.

Rejoinders
Claim 33 is allowable. 
Claim 50, previously withdrawn from consideration as a result of a restriction requirement, including all the limitations of an allowable claim and intervening claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions of Species A-F, as set forth in the Office action mailed on 8/2020, is hereby withdrawn and claim 50 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Abigail Cousins on 11/19/2021.
The application has been amended as follows: 
	In independent claim 33, line 2, delete “that is affixable” and replace with --configured to affix--.
In independent claim 33, line 3, delete “that is affixable” and replace with --configured to affix--.
In dependent claim 34, line 1, delete “the links” and replace with --the first link and the second link--.

In dependent claim 35, line 3, delete “shoulder of a wearer of”.
In dependent claim 36, line 2, delete “saddle shape” and replace with --saddle-shaped adapted--.
In dependent claim 36, line 2, delete “a person” and replace with --the wearer--.
In dependent claim 40, line 1, delete “position indicator” and replace with --position sensor--.
In dependent claim 43, line 2, delete “base platform” and replace with --stabilizing platform--.
In dependent claim 46, line 2, delete “the linkages” and replace with --the first link and the second link--.
In dependent claim 46, line 2, delete “the kinematic” and replace with --the at least two kinematic--.
In dependent claim 47, line 2, delete “that is positioned” and replace with --configured to be positioned--.
In dependent claim 47, line 2, delete “a wearer” and replace with --the wearer--.
In dependent claim 48, line 2, delete “the linkages” and replace with --the first link and the second link--.
In dependent claim 48, line 2, delete “the kinematic” and replace with --the at least two kinematic--.
In dependent claim 55, line 3, delete “that resists” and replace with --that adapted to resists--.
Allowable Subject Matter
Claims 33-52, 55, and 57 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the art of record when considered alone or in combination neither anticipates nor renders obvious a neck brace comprising a mechanism characterized by at least two kinematic chains, each kinematic chain including a first link being connected by a first rotational joint to the base stabilizing platform and a second link connected to the first link by a second rotational joint, wherein the second link being of each kinematic chain is connected by a spherical joint to the effecter platform, in combination with all other features recited in the claim.
Regarding dependent claims 34-52, 55, and 57, they are allowed due to their dependencies on independent claim 33.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Castillo of U.S. Application Publication No. US 2008/0209617 discloses a helmet suspension system, Figure 1 illustrates a plurality telescopic links (18, 20) connecting an effector 
Nagely of U.S. Patent No. 7,430,767 discloses protective helmet with motion restrictor, Figure 3 illustrates each of a plurality of first link (183) connected to and each plurality of second link (324) by rotational joint (326).  Nagely invention lacks a spherical joint connecting the second link (324) to the effector platform (140).
Allen of U.S. Patent No. 5,272,770 discloses a heat restraining system, Figure 1-3 illustrates strapping system (18, 20, 22, 24) connecting the stabilizing platform (16) to the effector platform (12).  Allen invention does not disclose the strapping system (18, 20, 22, 24) including a first link and a second link.  Allen invention does not disclose a first rotation joint, a second rotation joint, and a spherical joint.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799. The examiner can normally be reached 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/CAMTU T NGUYEN/Examiner, Art Unit 3786